Title: To Benjamin Franklin from Richard Bache, 20 June 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia June 20th. 1781.
I again acknowledge receipt of your Favors, per Captain Paul Jones, of the 16th. March, 3d & 27th June, 4h Octr. & 9h. Decr., & copies of Letters to & from Ben, all of which have given us the greatest satisfaction & pleasure, his profile too, which you sent us, has added not a little to our gratification; we have had it framed, and it hangs now in our Chamber, it reminds us often of the dear little Fellow, for it bears a strong likeness of what he was.
I have had some conversation with Mr. Wharton respecting the joint power you have given to him & me, the business it relates to, I am afraid will not soon be settled; he has published a pamphlet on the subject, which seems to point out pretty clearly the equity of our claim, but it will be a very difficult matter, I apprehend, to convince the Virginians of it— I before sent you the Essay on the Delaware Indian Language, but I think it was by the Shelala, which Vessel there is no account of, I now send you another, and shall send a third by another Vessel, in a few days.— I send you likewise the Dutch & English papers, some of which I never fail transmitting you by every opportunity— In the Fall, which I am told is the proper Season, I shall not fail of sending you the Newton pippin Grafts, as you direct—
In one of my former Letters I mentioned to you the State I found your Trunk of papers in, that was left under Mr. Galloways care, but I suppose you never received it— After the Enemy had evacuated the City, I found upon inquiry, that the Trunk had been left at Trevoes, I went up thither, & found that it had been broke open, & emptied, the papers scattered, some in the house & some out of doors, many of the latter having suffered from the Weather; I collected all that I could find, put them in the Trunk, & had them brought home, but the Manuscript books you speak of, are missing, & I suppose, so are many other valuable papers; what I have recovered shall be taken care of, but they are at present in a confused State,— As this Trunk of papers had been committed by you to Mr. Galloways care, I had no doubt, but that his former Friendship for you, would have excited that Care, otherwise I should have endeavored to have got them out of his hands before the Enemy came here, it is now too late to say, I wish I had—
Should any of the Gentlemen of the French Army, whom you mention in your Letters come this way, you may rest assured of my paying them every attention & Civility in my power; Colonel Deauxponts was here last Winter, but it was before your Letter, mentioning him came to hand; I had the pleasure of dining with him at the Minister’s, & from some conversation I had with him, I found he was acquainted with you, I paid him a visit, & he came to see Sally, but not knowing at that time the regard you had for his Family, my Civilities went no further— And I cannot forbear now mentioning to you, my dear Sir, that owing to a considerable Sum being due me for my Salary as P.M.G. my Finances have been low of late, & I have not had it in my power to take that notice of Strangers, my inclination would lead me to.—
Congress, I am told, have been busily employed for some days past, in appointing Commissioners to attend a Congress of pacification at Vienna, it is said, they have nominated five, & that you are of the number; the other four that are named, are Messrs. Jay, Adams, Laurens Senr., & Governor Jefferson— I am afraid we think so much of Peace, (which no doubt is a very desirable Object) that we forget to strengthen our Arm for War— but I wish not to cast any reflections—
My Son William has a great desire to be sent to his Brother, & I have had some thoughts of sending him, but it has been wispered lately, that you have expressed to Congress, a desire of being recalled; I find Congress do not wish to want your Services at present, but whether after the treatment you have received from them, you will continue to serve them, is a matter of some doubt; I shall therefore wait to know your determination on this head, & your opinion & advice respecting William—
Sally & the Children are perfectly well they join me in Love & Duty— I am with the greatest Respect & Regard Hond. Sir Your ever affectionate son
Rich: Bache
Sally will write you per next opportunity—Dr. Franklin
